Citation Nr: 0704509	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the appellant submitted an appropriate request 
for additional time to submit evidence.

2.  Entitlement to a rating in excess of 50 percent prior to 
June 10, 2004, and a rating in excess of 70 percent from June 
10, 2004, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to February 1969.  The appeal was initiated from 
an August 2002 decision of the Denver Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
granted service connection for PTSD, rated 50 percent.  In 
April 2004, a videoconference hearing was held before the 
undersigned.  In May 2004, the Board granted a motion to 
advance the case on the Board's docket.

In February 2005, the Board (in pertinent part) denied a 
rating in excess of 50 percent for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By an October 2005 Order, the 
Court vacated the February 2005 Board decision, and remanded 
the matter for readjudication consistent with a Joint Motion.  
Thereafter, in March 2006, the Board (in pertinent part) 
granted an increased 70 percent rating for PTSD, effective 
June 10, 2004.  The veteran appealed that decision to the 
Court.  By an October 2006 Order, the Court vacated the part 
of the Board's March 2006 Board decision that denied an 
initial rating in excess of 50 percent prior to June 10, 
2004, and a rating in excess of 70 percent from June 10, 
2004, for PTSD, and remanded the matter for readjudication 
consistent with a Joint Motion.

The matters of entitlement to a rating in excess of 50 
percent prior to June 10, 2004, and a rating in excess of 70 
percent from June 10, 2004, for PTSD are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.



FINDINGS OF FACT

1.  On January 27, 2006, the appellant's attorney submitted a 
fee agreement and requested that the Board stay the 
appellant's case for 90 days in order for the appellant to 
obtain and submit additional evidence.

2.  The Board issued a decision on March 28, 2006, prior to 
the 90 days requested by the appellant's counsel, and without 
addressing the stay request.


CONCLUSION OF LAW

The appellant's attorney submitted an appropriate request for 
additional time to submit evidence.  38 C.F.R. §§ 20.800, 
20.1304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 2006 Joint Motion notes that remand was required 
because the Board failed to consider and discuss all 
potentially applicable provisions of law, see Majeed v. 
Principi, 19 Vet. App. 421, 431 (2002), in its March 2006 
decision.  In pertinent part, the Joint Motion asserts that 
the Board erred when it failed to properly consider whether 
the appellant had submitted an appropriate request for 
additional time to submit evidence.

Subject to the limitations set forth in 38 C.F.R. § 20.1304, 
an appellant may submit additional evidence, or information 
as to the availability of additional evidence, after 
initiating an appeal.  38 C.F.R. § 20.800 (2006).  Section 
20.1304 provides:

(a) Request for a change in 
representation, request for a personal 
hearing, or submission of additional 
evidence within 90 days following 
notification of certification and 
transfer of records.  An appellant and 
his or her representative, if any, will 
be granted a period of 90 days following 
the mailing of notice to them that an 
appeal has been certified to the Board 
for appellate review and that the 
appellate record has been transferred to 
the Board, or until the date the 
appellate decision is promulgated by the 
Board of Veterans' Appeals, whichever 
comes first, during which they may submit 
a request for a personal hearing, 
additional evidence, or a request for a 
change in representation.  . . . (b) 
Subsequent request for a change in 
representation, request for a  personal 
hearing, or submission of additional 
evidence--(1) General  rule.  Subject to 
the exception in paragraph (b)(2) of this 
section, following the expiration of the 
period described in paragraph (a) of this 
section, the Board of Veterans' Appeals 
will not accept a request  for a change 
in representation, a request for a 
personal hearing, or additional evidence 
except when the appellant demonstrates on 
motion that there was good cause for the 
delay.  Examples of good cause include, 
but are not limited to, illness of the 
appellant or the representative which 
precluded action during the period; death 
of an individual representative; illness 
or incapacity of an individual 
representative which renders it 
impractical for an appellant to continue 
with him or her as representative; 
withdrawal of an individual 
representative; the discovery of evidence 
that was not available prior to the 
expiration of  the period; and delay in 
transfer of the appellate record to the 
Board which precluded timely action with 
respect to these matters.  Such motions 
must be in writing and must include the 
name of the veteran; the name of the 
claimant or appellant if other than the 
veteran (e.g., a veteran's survivor, a 
guardian, or a fiduciary appointed to 
receive VA benefits on an individual's 
behalf); the applicable Department of  
Veterans Affairs file number; and an 
explanation of why the request for a 
change in representation, the request for 
a personal hearing, or the submission of 
additional evidence could not be 
accomplished in a timely  manner.  Such 
motions must be filed at the following 
address: Director, Management and 
Administration (01E), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420.  . . . 

38 C.F.R. § 20.1304 (2006).

On December 16, 2005, the Board mailed the appellant and his 
former representative service organization a letter, 
informing that he had 90 days to submit additional evidence.  
On January 27, 2006, the appellant's current attorney 
representative submitted a fee agreement (via facsimile) and 
requested that the Board stay the appellant's case for 90 
days in order for the appellant to obtain and submit 
additional evidence.  The Board issued a decision on March 
28, 2006, prior to the 90 days requested by the appellant's 
counsel, and without addressing the stay request.

In a May 2006 motion to vacate, the appellant's attorney 
noted that he had received no response to his stay request.  
He added that he "was planning to obtain (and has since 
obtained) critical medical evidence which supports [the 
appellant's] claim, but has not been given the chance to 
submit it with argument."

After review of the evidence of record, the Board concedes 
that the appellant's attorney submitted an appropriate 
request for additional time to submit evidence.  Therefore, 
his 90-day stay request is granted.


ORDER

The appeal to establish that the veteran's attorney submitted 
an appropriate request for additional time to submit evidence 
is granted. 
REMAND

While the Board received a private medical opinion dated in 
December 2006 from the appellant's attorney, the Board has 
not received the medical evidence that was the basis for the 
motion to vacate and the Joint Motion.  (Again, the Board 
notes that in May 2006, the appellant's attorney stated that 
he "was planning to obtain (and has since obtained) critical 
medical evidence which supports [the appellant's] claim, but 
has not been given the chance to submit it with argument."  
This evidence would presumably be dated prior to May 2006, 
the date of motion to vacate.)

It appears that the veteran's attorney has in his possession, 
and has not submitted for consideration, medical evidence he 
has identified as critical to the matter at hand, and that 
was the basis for motions and actions to date.  Remand is 
necessary so that such critical medical evidence can be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical evidence referred 
to in the appellant's attorney's May 2006 
motion to vacate.

2.  After any additional development 
deemed necessary, readjudicate the issue 
of entitlement to a rating in excess of 50 
percent prior to June 10, 2004, and a 
rating in excess of 70 percent from June 
10, 2004, for PTSD.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
the appellant and his attorney should have 
the opportunity to respond.  After the 
period of time for response has lapsed, or 
upon response and/or indication that no 
further response is forthcoming, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


